         Case 21-20687     Doc 33      Filed 07/20/21      Entered 07/20/21 14:48:28            Page 1 of 2

                        United States Bankruptcy Court
                                  District of Connecticut
                                                                                             Filed and Entered
                                                                                                 On Docket
                                                                                               July 20, 2021


In re:
         The Norwich Roman Catholic Diocesan Corporation                                Case Number: 21−20687
         Debtor*                                                                        Chapter: 11




                                              NOTICE OF HEARING


PLEASE TAKE NOTICE that a hearing will be held remotely using the ZoomGov platform pursuant to the Court's
General Order #4 Regarding Court Operations under the Exigent Circumstances Created by COVID−19, and is
scheduled in the above captioned case to be held on August 10, 2021 at 11:00 AM to consider and act upon the
following matter(s):


              Motion for Entry of Interim and Final Orders Authorizing Debtor to (I) Continue
              Insurance Coverage and Insurance Programs Entered into Prepetition and Satisfy
              Prepetition Obligations Related Thereto; (II) Renew, Amend, Supplement, Extend, or
              Purchase Insurance Policies; and (III) Granting Related Relief Filed by Patrick M.
              Birney on behalf of The Norwich Roman Catholic Diocesan Corporation, Debtor (Re:
              Doc #18)

              Motion for Entry of an Order (I) Approving Proposed Form of Adequate Assurance of
              Payment to Utility Providers; (II) Establishing Procedures for Determining Adequate
              Assurance of Payment for Future Utility Services; (III) Prohibiting Utility Providers
              from Altering, Refusing, or Discontinuing Utility Service; and (IV) Granting Related
              Relief Filed by Patrick M. Birney on behalf of The Norwich Roman Catholic Diocesan
              Corporation, Debtor (Re: Doc #19)




TO THE FILING PARTY: You are required to serve this Notice of Hearing in accordance with the Bankruptcy
Rules and file a Certificate of Service with the court indicating the name and address of each party served unless
service was made electronically through CM/ECF.

If you or your attorney fail to participate in the above scheduled hearing, the court may enter an order denying the
matter(s) identified above.

CERTIFICATE OF SERVICE DUE: August 3, 2021 before 4:00 p.m. Untimely certificates of service may result
in the hearing not being held.




See below for ZoomGov Connection Instructions to participate via video and/or telephonically.
      Case 21-20687              Doc 33   Filed 07/20/21     Entered 07/20/21 14:48:28             Page 2 of 2

                                   Important Policy Notice to the Bar, Public, and Media



Persons granted remote access to hearings and other proceedings held before the Court via ZoomGov,
CourtSolutions, CourtCall, or any other remote communication platform, are reminded that pursuant to policy of the
Judicial Conference of the United States and D. Conn. Bankr. L. R. 5073−1, it is absolutely prohibited to record,
photograph, rebroadcast or retransmit such proceedings (including streaming, screen−shots or any other audio or
video reproduction).

A violation of these prohibitions is subject to sanctions, including but not limited to restricted access to future
hearings, removal of court issued media credentials, or any other sanctions deemed necessary by the Court.



                   ZOOMGOV REMOTE HEARING INFORMATION FOR PARTICIPANTS :

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect_HTD@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(860)240−3675 for the instructions.

PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−336−1839 and input the
Access Code: 8852665 when prompted.



For further instruction and best practices for appearing remotely utilizing ZoomGov, please find the ZoomGov Guide
for Participants on our website at www.ctb.uscourts.gov.

Dated: July 20, 2021


                                                                                        Pietro Cicolini
                                                                                        Clerk of Court

United States Bankruptcy Court                                                    Tel. (860) 240−3675
District of Connecticut                                                           VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                        * Voice Case Information System
Hartford, CT 06103                                                                http://www.ctb.uscourts.gov
                                                                                  Form 112 − lbw
